        Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 1 of 25




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KARI C. WOODELL,

       Plaintiff,

v.                                        CIVIL ACTION FILE NO.
                                          1-18-CV-05245-TWT
SUNRISE MEDICAL SOLUTIONS,
INC., BRIAN ADKINS and TODD
MAY,

       Defendants.


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF MOTION
                FOR PARTIAL SUMMARY JUDGMENT

        Since 1938, Americans have held the right to receive overtime

compensation after completing 40 hours of service to their employer in a given

week. As this Court is well-aware, the rights provided under the Fair Labor

Standards Act are of such high priority that private settlement of claims will not be

enforced in the absence of Court or Department of Labor (“DOL”) supervision.

       Plaintiff Kari Woodell, a single mother, has been deprived of her rights to

fair compensation and was unequivocally fired only moments after protesting her

employer’s unlawful actions. Ms. Woodell is entitled to summary judgment on

Count I – Failure to Pay Overtime Wages Pursuant to 29 U.S.C. § 207 and on
                                         1

18303851v6
        Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 2 of 25




Defendant Adkins’ personal liability under the FLSA. Summary judgment is

warranted on Count I as to both Defendants Sunrise Medical Solutions (“Sunrise”)

and Defendant Adkins because Defendants improperly treated Ms. Woodell as an

exempt outside sales representative as she spent, at Defendants’ insistence, most of

her time in the office. Ms. Woodell was required to maintain strict office hours

throughout her tenure and was threatened with termination and loss of pay when

she failed to meet Defendant’s’ strict office attendance requirements. Ms. Woodell

is entitled to summary judgment on her overtime claims against Defendants

Sunrise and Adkins and her remaining claims reflect factual disputes that must

proceed to trial.

                              Factual Background1

       Plaintiff joins Sunrise Medical Solutions. Ms. Woodell began working at

Sunrise in late 2015. Sunrise is a reseller of goods and services for Workers’

Compensation benefits for injured workers. Sunrise is equally owned by

Defendants Adkins and May, and Adkins serves as Sunrise’s CEO. Ms. Woodell

was hired by Adkins, during a meeting in the kitchen of a mutual friend. Prior to

joining Sunrise, Ms. Woodell had no sales or medical experience.
1
  All citations to the record and identification of exhibits attached to Plaintiff’s
Memorandum of Law in Support of Motion for Partial Summary Judgment are
provided in Plaintiff’s contemporaneously-filed Statement of Undisputed Material
Facts.
                                         2

18303851v6
        Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 3 of 25




       Defendant Adkins hired Ms. Woodell for a position described in a written

job description created by Defendant Adkins. The job description was not provided

to Ms. Woodell at the time she was extended and accepted the offer. Ms. Woodell

was offered a starting salary of $30,000, plus a phone and car allowance. Ms.

Woodell was eligible for commissions according to a tiered commission structure.

For Ms. Woodell to receive any commissions, Sunrise had to receive revenue of

more than $20,000 a month on non-“house” accounts she brought in. Ms. Woodell

was responsible for assisting with these “house accounts” although she received no

commissions relating to their sales for the first 90 days, and after that, only if she

increased month-on-month average revenue.

       Defendants’ Expectations of Plaintiff. During her first full year of

employment, Defendants’ only expectation of Ms. Woodell was to make 25

contacts per day and do “as many outside things as possible.” Defendant Adkins

admitted that these “contacts” were not expected to be face-to-face meetings; he

wanted these “contacts” to be generated from the Sunrise office. If Ms. Woodell

failed to report the daily list of contacts to Defendant Adkins, she was subject to

discipline. Defendants also did not set any sales goals for Plaintiff for the entire

first year. Defendant Adkins considered it important for Ms. Woodell to be in the



                                          3

18303851v6
         Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 4 of 25




office to learn the industry. According to Defendant Adkins, she couldn’t do the

job by working primarily outside the Sunrise office.

         Defendants required Ms. Woodell to clock-in and clock-out from her office

computer each day. “[Plaintiff was required to] send an email…reporting the times

she reported to and completed work each day in the office and provide updates

regarding sales meetings she conducted outside the office” Defendant Adkins told

Ms. Woodell that her pre-determined working hours were from 8 a.m. until 5 p.m.

each work day. Ms. Woodell was required to clock in at the office before traveling

to any out-of-office sales meetings, and if she met with potential customers early in

the day, she was required to clock out from her office computer at the end of the

day. She was expected to be in the office at all times that she was not at an out-of-

office sales meeting. Adkins admits he knew where Ms. Woodell was and what she

was doing when she was both in and out of the office. When Ms. Woodell did not

comply with Defendants’ clock-in/clock- requirements, Defendants reprimanded

her. Defendants failed to maintain comprehensive time records of Plaintiff’s work

hours.

         Commissions. During her first month of employment, Ms. Woodell was not

eligible for any commissions. For the first 90 days of her employment, Ms.

Woodell did not receive any commissions. No commissions appeared on her

                                         4

18303851v6
        Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 5 of 25




paystubs until fourteen months after she began employment. Soon after that,

Defendants began withholding commission from Ms. Woodell, not based upon

sales, but because she came into the office late and left early one day in July 2016.

In the last six months of 2016, Plaintiff sold $137,000 worth of services, yet did

not receive any commissions as discipline for her “inconsistency” in her recording

of her daily attendance in the office. Over the course of Ms. Woodell’s two-year

employment with Sunrise, she received just four commission payments. Despite

working long hours most weeks, Ms. Woodell never received overtime pay.

       Plaintiff’s Day-to-Day Activities. As part of her job, Ms. Woodell attended

out-of-office sales events, such as lunches, nail salon parties, happy hours, and

approximately six sales conferences per year. Each of these events had to be

approved, in advance, by Defendant Adkins. Most days, however, Ms. Woodell

was required to simply spend hours in the office calling potential customers and

sending emails.

       Defendant Adkins’ Role. As CEO of Sunrise, Defendant Adkins was

responsible for sales, marketing, payroll, staff management, and processing orders.

As he put it, he “[has his] hand in pretty much everything.” He was responsible for

preparing the employee handbook which governed employee behavior, as well as

for setting Plaintiff’s salary and her commission compensation structure.

                                         5

18303851v6
        Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 6 of 25




Defendant Adkins also controlled employee discipline and resolution of human

resources issues. In a company of just three employees (including Defendant

Adkins himself), Defendant Adkins was undisputedly considered the boss.

       As stated in the job description Defendant Adkins prepared, he commanded

control of all client and travel expenses:

       •     …all overages must be approved by Brian F. Adkins or it will be
             deducted from your paycheck…IF IN DOUBT IF SOMETHING
             WILL BE COVERED OR NOT, ASK BRIAN ADKINS…”
       •     All overnight accomodations must be approved by Brian F. Adkins…
       •     Health Care Coverage – Not offered.
       •     401K – not offered.

When travel was required, Defendant Adkins would require Ms. Woodell to share

a hotel room with him.

       Prior Outside Sales Representatives. Before hiring Plaintiff, Defendants

employed two outside sales representatives: Henry Hall and Jennifer Brockman.

Mr. Hall was paid a salary of about $60,000. Ms. Brockman, who succeeded Mr.

Hall, was paid a salary of about $70,000, plus commissions. Neither were required

to be present in the Sunrise office.

                                   Legal Standard

       Summary judgment is appropriate when there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed.

                                             6

18303851v6
        Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 7 of 25




R. Civ. P. 56. All facts and inferences are considered in the light most favorable to

the nonmoving party. Farley v. Nationwide Mut. Ins. Co., 197 F.3d 1322, 1336

(11th Cir. 1999) (citation omitted). Whether an employee’s duties fall within a

FLSA exemption is a question of law. Dalheim v. KDFW-TV, 918 F.2d 1220,

1225-26 (5th Cir. 1990); Solis v. Washington, 656 F.3d 1079, 1083 (9th Cir. 2011);

Pippins v. KPMG, LLP, 759 F.3d 235, 239 (2nd Cir. 2014). The employer has the

burden of proving that an employee is exempt from the FLSA protections. Gregory

v. First Title of America, Inc., 555 F.3d 1300, 1302 (11th Cir. 2009).

                       Argument & Citations to Authority

       Summary judgment should be granted to Ms. Woodell for two reasons.

First, while Defendants assert that Ms. Woodell was an exempt employee under

the FLSA’s outside sales exemption, this position is completely undermined by the

undisputed facts. Ms. Woodell’s primary duties were not outside sales, in part

because her employment lacked two crucial characteristics of being an outside

sales representative: (a) freedom from supervision and (b) significant commission

compensation for her work. Further, Ms. Woodell was not “customarily and

regularly” engaged away from the employer’s place of business in each week of

her employment. Ms. Woodell most often worked in Defendants’ office and

Defendants. Indeed, in her first year of employment, Defendants expected Ms.

                                          7

18303851v6
        Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 8 of 25




Woodell to work primarily in the office. The record is clear that Plaintiff’s

employment was incompatible with the outside sales exemption, and Defendants’

failure to pay overtime was violative of the FLSA.

       Second, Defendant Adkins is an “employer” under the FLSA and must be

held personally liable for Defendants’ failure to pay overtime. Adkins singularly

controlled the method and manner of Ms. Woodell’s terms of employment and

held significant power over day-to-day job duties and payment of wages.

       A.    The FLSA and the Outside Sales Exemption

       Congress enacted the FLSA to protect employees by guaranteeing minimum

wage and overtime payments. 29 U.S.C.A. §§ 206, 207; Christopher v. SmithKline

Beecham Corp., 567 U.S. 142, 147 (2012). Under the FLSA, a non-exempt

employee who works more than forty hours in a work week is entitled to overtime.

29 U.S.C.A. §§ 206, 207. The employer has the obligation to maintain

contemporaneous records of all hours for which the employee is allowed or

suffered to work. 29 U.S.C.A. § 211(c). Here, Defendants failed to accurately

track Ms. Woodell’s hours or to pay her any overtime. Defendants have argued that

Ms. Woodell was not entitled to overtime compensation because she was exempt

from the FLSA’s overtime requirements as an “outside salesman” pursuant to 29

U.S.C.A. § 213(a)(1). (Defs.’ Sixth Aff. Def.) Defendants bear the burden of proof

                                        8

18303851v6
        Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 9 of 25




on the application of this exemption. Morgan v. Family Dollar Stores, Inc., 551

F.3d 1233, 1269 (11th Cir. 2008). This defense fails as a matter of law.

       For an employee to be exempt as an outside sales representative, (1) the

employee’s “primary duty [must be either] making sales within the meaning of

Section [203(k)] … or obtaining orders or contracts for services… for which a

consideration will be paid by the client or customer,” and (2) the employee must be

“customarily and regularly engaged away from the employer’s place or places of

business in performing such primary duty.” 29 C.F.R. §541.500 (internal

numbering and formatting omitted).2 “The outside sales employee is an employee

who makes sales at the customer’s place of business or, if selling door-to-door, at

the customer's home. Outside sales does not include sales made by mail, telephone

or the Internet unless such contact is used merely as an adjunct to personal calls.”

29 C.F.R. §541.502. The outside sales exemption must be fairly construed so that it

applies to those plainly within its terms and spirit. Gregory, 555 F.3d at 1302
2
  “The FLSA does not itself define the term “outside salesman.” Rather, it exempts
from wage and hour requirements “any employee employed ... in the capacity of
outside salesman (as such terms are defined and delimited from time to time by
regulations of the Secretary ).” 29 U.S.C. § 213(a)(1) (emphasis added). Thus, we
must look to relevant Labor Department regulations to answer the question. See
Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 104
S.Ct. 2778, 81 L.Ed.2d 694 (1984); see also Long Island Care at Home, Ltd. v.
Coke, 551 U.S. 158, 165, 127 S.Ct. 2339, 168 L.Ed.2d 54 (2007) (explaining that
“the FLSA explicitly leaves gaps” to be filled by regulations).” Christopher v.
SmithKline Beecham Corp., 567 U.S. 142, 170 (2012) (Breyer, J. dissenting).
                                         9

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 10 of 25




(citing Nicholson v. World Business Network, Inc., 105 F.3d 1361, 1364 (11th Cir.

1997)). See also, Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134 (2018)

(exemptions are to be given their fair interpretation).

       Congress established the outside sales representative exemption because of

an incompatibility between the FLSA’s compensation requirements and the

individualistic nature of outside sales representatives’ work. Hodgson v. Greene’s

Propane Gas Serv., Inc., Civil Action No. 2502, 1971 WL 692 at *15 (M.D. Ga.

Feb. 16, 1971); Jewel Tea Co. v. Williams, 118 F.2d 202, 207 (10th Cir. 1941). The

purpose behind the exemption is simple:

        ‘such a salesman, to great extent, works individually. There are no
       restrictions respecting the time he shall work and he can earn as
       much or as little, within the range of his ability, as his ambition
       dictates.’ An outside salesman’s extra compensation comes in the
       form of commissions, not overtime, and because most of the
       salesman’s work is performed away from the employer’s place of
       business, the employer often has no way of knowing how many
       hours an outside salesman works.

Jewel Tea, 118 F.2d at 207-08 (emphasis added). This reasoning was recently

affirmed by the Supreme Court in Christopher v. SmithKline Beecham Corp., 567

U.S. 142, 166 (2012) (holding the FLSA’s outside sales exemption is premised on

the belief that exempt workers typically earn salaries “well above the minimum

wage” and enjoy other benefits that “set them apart from the non-exempt workers


                                          10

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 11 of 25




entitled to overtime pay.”) Ms. Woodell’s relatively low salary and internally-

focused job duties at Sunrise were simply not the type of duties that Congress and

the courts contemplate falls within this exemption.

       B.    Plaintiff’s Primary Duty Was Inside Sales.

       Under Eleventh Circuit precedent, to fall within the outside sales exemption,

“an employee’s ‘primary duty’ must be the performance of exempt work.”

Gregory, 555 F.3d at 1302-03. The term “primary duty” means:

       the principal, main, major or most important duty that the employee
       performs. Determination of an employee's primary duty must be based
       on all the facts in a particular case, with the major emphasis on the
       character of the employee’s job as a whole.

29 C.F.R. § 541.700.

       Factors considered by the Eleventh Circuit3 when determining the primary

duty of an employee include, but are not limited to, (1) the relative importance of

the exempt duties as compared with other types of duties; (2) the amount of time

spent performing exempt work; (3) the employee’s relative freedom from direct

supervision; and (4) the relationship between the employee's salary and the wages

3
  Defendants will undoubtedly be tempted to mistakenly rely on Christopher v.
SmithKline Beecham Corp., 567 U.S. 142, 132 S.Ct. 2156 (2012) to attempt to
support the application of the outside sales exemption to Ms. Woodell. Any
reliance on this decision is severely misplaced as the pharmaceutical sales
representatives in the Christopher decision performed vastly different duties than
Ms. Woodell and the record therein revealed they were free from the ongoing
supervision faced by Ms. Woodell.
                                         11

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 12 of 25




paid to other employees for the kind of nonexempt work performed by the

employee. Id.; Gregory at 1303. The record is clear that each of these factors

favors Ms. Woodell and undermines any claim of an exemption from the FLSA’s

overtime requirements.

             a. Defendants heavily supervised Plaintiff.

       Defendants tracked nearly every moment of Ms. Woodell’s whereabouts

during the work day through the use of a shared Outlook calendar, email clock-

in/clock-outs, text messages, phone calls, and face-time in the Sunrise office. DOL

regulation 29 C.F.R. § 541.700 specifically enumerates freedom of an employee to

control his or her schedule away from supervision as a significant factor in

evaluating whether an employee is an outside sales representative.

       Ms. Woodell had virtually no freedom to control her own schedule or work

independent from Defendants’ supervision. In Defendants’ own words, “[Ms.

Woodell was required to] send an email…reporting the times she reported to and

completed work each day in the office and provide updates regarding sales

meetings she conducted outside the office” On multiple occasions, Defendants

emphasized to Ms. Woodell that her pre-determined working hours were from 8

a.m. until 5 p.m. Ms. Woodell was required to clock in from her office-based

computer before out-of-office sales meetings, and if she met with potential

                                           12

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 13 of 25




customers early in the day, she was required to clock out from her office computer

at the end of the day. She was expected to be in the office at all times that she was

not in an out-of-office sales meeting approved by Defendant Adkins. When Ms.

Woodell did not comply with Defendants’ clock-in/clock-out requirements,

Defendants reprimanded her and, eventually withheld her commissions for several

months as punishment. This lack of freedom is incompatible with both the purpose

and the required fair construction of the outside sales exemption. Gregory, 555

F.3d at 1302.

       During her first full year of employment, Defendants’ only expectation of

Ms. Woodell was to make 25 contacts per day and do “as many outside things as

possible.” Defendants did not set any sales goals for Ms. Woodell for the entire

first year. Defendant Adkins acknowledged in his deposition that he found it

important for Ms. Woodell to be in the office to learn the industry—she couldn’t

do the job solely outside. Defendants have acknowledged that Ms. Woodell’s lack

of experience precluded her from primarily working away from the Sunrise office.

Moreover, during her first year of employment, Defendants expected her to work

primarily inside the office.

       In Reyes v. Goya Foods, Inc., the Eleventh Circuit found an employee

qualified as an outside sales representative because he “did not report to…offices

                                         13

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 14 of 25




on a regular basis except to attend monthly sales meetings, worked with little

supervision, [and] set their own schedules.” 549 F.App’x. 876, 878 (11th Cir.

2013). Other courts likewise find that managing one’s own work tasks and agenda

are essential to holding an employee exempt. See generally Nielsen v. DeVry, Inc.,

302 F.Supp.2d 757 (W.D. Mich. 2003). Cases such as this demonstrate that

working independently and away from the employer’s facility is a fundamental

consideration in evaluating the outside sales exemption. These facts are virtually

the exact opposite of Plaintiff’s day-to-day working environment and undermine

any claimed exemption from overtime.

       In Hurt v. Commerce Energy, Inc., an employer required employees to

report to the office every morning, prohibited them from working without a

supervisor, and pre-determined their work week and days. No. 1:12-CV-00758,

2013 WL 4427257 at *7 (N.D. Ohio July 23, 2015). Due to the highly supervised

nature of the employment, the court reasoned the employees’ work better

comported with hourly wage requirements than commission-based compensation.

Id. As in Hurt, Defendants closely watched and scrutinized Ms. Woodell’s

movements, requiring her to go to the office every morning and evening to monitor

her working hours and whereabouts. Ms. Woodell’s highly-supervised schedule

supports judgment as a matter of law in her favor.

                                        14

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 15 of 25




             b. Plaintiff’s compensation was not significantly affected by commission.

       The outside sales representative exemption rationale clearly emphasizes the

importance of commissions in providing additional compensation for exempt

employees. See, e.g., Meza v. Intelligent Mexican Marketing, Inc., 720 F.3d 577,

581 (5th Cir. 2013) (“An outside salesman’s extra compensation comes in the form

of commissions, not overtime.”) The Eleventh Circuit emphasizes commission-

based compensation when determining if the outside sales representative

exemption applies in a case. In Reyes, the Eleventh Circuit emphasized the

importance of commissions when evaluating the propriety of the outside sales

representative exemption. (“[S]ales brokers…were paid a commission based on

their individual volume of sales…[the] position as a sales broker…qualifie[s] him

as an ‘outside salesman’ under the FLSA.”). 549 F.App’x. at 878. Other circuits

also emphasize the importance of commissions for exempt employees.4 In Wirtz v.

Charleston Coca Cola Bottling Co., an employee’s insignificant commission-based

compensation compelled the court to find him non-exempt under the FLSA. 356

F.2d 428, 430 (4th Cir. 1966); see also Wirtz v. Edisto Farms Dairy Corp., 242


4
 Ms. Woodell has been unable to locate any Eleventh Circuit case finding an
outside sales representative exemption applicable that does not rely on the
employee’s commission-based compensation. See Reyes, 549 F.App’x. 876;
Gregory, 555 F.3d 1300; Stevens v. SimplexGrinnell, LLP, 190 F.App’x. 768 (11th
Cir. 2006).
                                           15

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 16 of 25




F.Supp. 1, 8 (E.D. S.C. 1965) (holding that an employee’s primary compensation,

a basic fixed salary, indicated the employee was not an outside sales

representative).

       Here, Ms. Woodell’s compensation was not significantly affected by

commission. For the first 90 days of her employment, Ms. Woodell was not even

eligible to receive any commissions. Once she was eligible, Ms. Woodell received

only sporadic commissions. While her job description reflects an illusory

opportunity for Ms. Woodell to earn material commissions, no commissions

appeared on her paystubs until fourteen months after she began employment. Soon

after that, Defendants began withholding commission from her based on her

attendance – she came into the office late and left early one day in July 2016. In

the last six months of 2016, Ms. Woodell sold $137,000 worth of services, yet did

not receive any commissions as purported discipline for her “inconsistency” in her

clock-in/clock-out emails. Over the course of Ms. Woodell’s two-year employment

with Sunrise, she received just four commission payments.

       Further, Ms. Woodell’s compensation and expectations for in-office time

was materially different than that of Defendants’ prior outside sales




                                       16

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 17 of 25




representatives.5 Before hiring Ms. Woodell, Defendants employed two outside

sales representatives: Henry Hall and Jennifer Brockman. Mr. Hall was paid a

salary of about $60,000 (double Plaintiff’s salary), and although he lived in

McDonough, Georgia, he was not required to come into the Sunrise office at all.

Ms. Brockman, who succeeded Mr. Hall, was paid a salary of about $70,000, plus

commissions. Ms. Brockman lived in Tampa, Florida, and worked from home.

Plaintiff, by contrast, was paid a starting salary of $30,000 and was required to

come in to the Sunrise office nearly every day.

       Ms. Woodell’s commissions were minimal and sporadic. The lack of

meaningful commissions makes Ms. Woodell’s compensation more compatible

with an hourly employee than an outside sales representative.6

             c. Plaintiff’s “exempt” work was minimal, compared to her non-exempt
                work.

       Ms. Woodell attended a limited number of out-of-office sales events, such as

lunches, nail parties, happy hours, and approximately six sales conferences per
5
  For nearly the entire time Plaintiff was a Sunrise employee, Plaintiff was the only
salesperson, which makes it impossible to compare her compensation to another
employee classified by Defendants as an outside sales representative. (Adkins Dep.
93:15-17.) The closest reference point is Defendant Adkins himself, who was
responsible for outside sales prior to and during Plaintiff’s employment. (Adkins
Dep. 49:16-21.)
6
  As a point of reference, in September 2019, the DOL announced that effective
January 1, 2020, salaried employees will be required to be paid a minimum salary
of $35,568 per year or more in order to potentially qualify for an exemption.
                                          17

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 18 of 25




year. These limited events, however, cannot be meaningfully interpreted to be a

reflection of her primary job duties when she was simultaneously being required to

adhere to strict attendance requirements for being in the Sunrise office. The record

clearly demonstrates that many days, Ms. Woodell was required to spend hours in

the office calling potential customers and sending emails. This was reinforced by

Defendants’ arbitrary requirements on how Ms. Woodell use her time. Defendant

Adkins required Ms. Woodell to make at least twenty-five “contacts”7 per day that

Ms. Woodell was to then document and report to Defendant Adkins each night.

Defendant Adkins acknowledged that these “contacts” were not face-to-face

meetings; he wanted these “contacts” to be generated from the Sunrise office. Like

the clock-in/clock-out emails, if Ms. Woodell failed to report the daily list of

contacts to Defendant Adkins, she was subject to discipline. As her outside

meetings were incidental compared to her non-exempt work, Ms. Woodell does not

fall within the outside sales exemption.

       C.    Ms. Woodell did not customarily and regularly spend time away
             from the office.

       Ms. Woodell is entitled to summary judgment because she was not

customarily and regularly engaged in duties away from Sunrise’s place of business,


7
 A voicemail, an email to which she received no same-day reply, and thank-you
notes did not count as “touches.” (Adkins Dep. 127:1-8.)
                                           18

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 19 of 25




as required by the outside sales exemption. 29 C.F.R. §541.500. DOL regulations

define the employer’s place of business as “any fixed site, whether home or office,

used by a salesperson as headquarters.” 29 C.F.R § 541.502. Courts have agreed.

       To be “customarily and regularly” engaged in duties away from the office

requires the employee to be away with “a frequency…greater than occasional but

which, of course, could be less than constant.” 29 C.F.R § 541.701; see also

Opinion Letter from DOL, Wage & Hour Div. (Jan. 25, 2007), 2007 WL 506577

(“FLSA2007-4”), a copy of which is attached hereto as Exhibit “ I.”

       Whether an employee works outside the employer’s place of business has

not been a source of much legal discussion or analysis with the outside sales

representative exemption. Hantz v. Prospect Mortg. LLC, 11 F.Supp.3d 612, 620

(E.D. Va. 2014). However, DOL opinion letters specify what “outside place of

business” looks like in the real estate and mortgage loan officer context. Opinion

Letter from DOL, Wage & Hour Div. (Jan. 25, 2007), 2007 WL 506575; Opinion

Letter from DOL, Wage & Hour Div. (Mar. 31, 2006), 2006 WL 1094597. These

letters take the view that whether an employee is away from the business should

focus on the nature, rather than the amount, of time spent outside the office. Id.

       Other courts embrace the DOL’s focus on quality of time outside the office.

Freeman v. Kaplan, Inc., 132 F.Supp.3d 1002, 1013 (N.D. Ill. 2015). (“[T]he

                                          19

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 20 of 25




record says only how much time [the employee] spent working off-campus. It says

precious little about how that time was distributed.”). In Shelby v. Boxer Property

Management Corporation, the court reasoned an employee did not customarily

engage in employment outside the office because the employee was directly

supervised, movements monitored, and disciplined if not present. No. 4.16-CV-

1549, 2019 WL 184347 (S.D. Tex. Jan. 11, 2019). Because Ms. Woodell was not

customarily and regularly engaged away from Defendants’ place of business, she

cannot be considered an exempt outside sales representative, and Ms. Woodell is

entitled to summary judgment on this issue.

       D.    Defendant Brian Adkins Is Individually Liable as an Employer
             Under the FLSA.

       The FLSA recognizes individual liability for all “employers” who violate the

provisions of its overtime and minimum wage provisions. 29 U.S.C. § 216(b). The

FLSA allows individual liability for persons who “control a corporation’s financial

affairs and can cause the corporation to compensate (or not compensate)

employees in accordance with the FLSA.” Lamonica v. Safe Hurricane Shutters,

Inc., 711 F.3d 1299, 1313 (11th Cir. 2013) (quoting Baystate Alt. Staffing, Inc. v.

Herman, 163 F.3d 668, 677 (1st Cir. 1998)).

       An individual will be personally liable for violations of the FLSA’s overtime

provisions so long as the individual constitutes an “employer” within the definition
                                         20

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 21 of 25




of the FLSA. Alvarez Perez v. Sanford–Orlando Kennel Club, Inc., 515 F.3d 1150,

1159 (11th Cir. 2008). 29 U.S.C. §203(e) embraces a broad definition of the term

“employer” which includes “any person acting directly or indirectly in the interest

of an employer in relation to an employee.”

       Establishing that a corporate officer is liable individually as an employer

within the context of § 207(a)(1) is not difficult. Lamonica, 711 F.3d at 1313. In

fact, “[t]he overwhelming weight of authority is that a corporate officer with

operational control of a corporation's covered enterprise is an employer along with

the corporation, jointly and severally liable under the FLSA for unpaid wages.”

Patel v. Wargo, 803 F.2d 632, 637–38 (11th Cir. 1986). An employee need only

how either (1) that the individual was involved in the day-to day operations of the

business or (2) that the individual had some direct responsibility for the

supervision of the employee. Alvarez Perez, 515 F.3d at 1160.

       An individual with “operational control of significant aspects of [the

business’s] day-to-day functions, including compensation of employees or other

matters ‘in relation to an employee,’” is liable personally as an employer. Patel,

803 F.2d at 638.   The courts of this circuit have held that control does not have to

be proven directly, but rather may be inferred from an individual’s exercise of

general supervisory powers or control over other employees. Lamonica, 711 F.3d

                                         21

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 22 of 25




at 1313. Courts have interpreted a number of activities by owners, executives and

shareholders as sufficient control over an employee to give rise to personal

liability. In particular, control over an employee’s wages and control over an

employee’s classification as overtime exempt are all factors that courts have found

significant in designating an individual as an employer. See Goussen v. Mendez

Fuel Holdings LLC, 350 F.Supp.3d 1283, 1289 (S.D. Fla. 2018); Hurst v.

Youngelson, 354 F.Supp.3d 1362, 1379 (N.D. Ga. 2019), respectively.

       Defendant Adkins admits he exercised authority over both staff management

as well as payroll. He was responsible for preparing the employee handbook which

governed employee behavior, as well as for setting Ms. Woodell’s salary, and her

commission compensation structure. Adkins controlled employee discipline and

resolution of human resources issues. In a company of just three employees

(including Adkins himself), Adkins was undisputedly considered the boss.

       In this case, not only was Adkins responsible for the classification of Ms.

Woodell as an outside salesperson, but he was also directly responsible for her

compensation and maintained significant control over nearly every aspect of

Sunrise’s business and operations. Similarly, in Goussen, the court found a

business owner was individually liable as an employer because he had had

decision-making authority over the finances of the business and determined his

                                        22

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 23 of 25




employees’ wages. 350 F.Supp.3d at 1289.           Not only did Defendant Adkins

exercise control over the initial wages of Ms. Woodell, but he directly controlled

payment of those wages by directing Sunrise’s CPA to withhold payment from Ms.

Woodell on multiple occasions.

       Because Defendant Adkins was the chief executive officer, responsible for

both the administrative and day-to-day operations of Sunrise and took an active

role in both the classification and payment of Ms. Woodell, he is sufficiently

involved in the operation of Sunrise’s business to be individually liable as an

employer.

                                     Conclusion

       Therefore, based on the argument above, Woodell is entitled to Summary

Judgment on her FLSA overtime compensation claim and Defendant Adkins’

individual liability. Plaintiff’s overtime claim should be set for a trial with respect

to the amount of damages and for her remaining claim of retaliatory discharge.

       This 20th day of November, 2019.

                              MILLER & MARTIN PLLC

                              By: /s/ Christopher E. Parker
                                  Christopher E. Parker
                                  Georgia Bar No. 562152
                                  Elizabeth J. Marquardt
                                  Georgia Bar No. 944547

                                          23

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 24 of 25




                            1180 West Peachtree Street, NW
                            Suite 2100
                            Atlanta, Georgia 30309-3407
                            Tel. No.: (404) 962-6100
                            Fax No.: (404) 962-6300
                            chris.parker@millermartin.com
                            elizabeth.marquardt@millermartin.com

                            Attorneys for Plaintiff Kari C. Woodell




             LR 7.1(D), NDGA. CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing brief was prepared with one of the font

(Times New Roman) and point (at least 14 point) selections approved by the Court

in LR 5.1C, NDGa.

       This 20th day of November, 2019.

                            By: /s/ Christopher E. Parker
                                Christopher E. Parker
                                Georgia Bar No. 562152




                                        24

18303851v6
       Case 1:18-cv-05245-TWT Document 63-1 Filed 11/20/19 Page 25 of 25




                         CERTIFICATE OF SERVICE

       I hereby certify that on the below date I electronically filed PLAINTIFF’S

MOTION FOR PARTIAL SUMMARY JUDGMENT with the Clerk of Court

using the CM/ECF system which will automatically send e-mail notification of

such filing to the following attorney of record:

                   Charles R. Bridgers, Esq.
                   Kevin D. Fitzpatrick, Esq.
                   DeLong, Caldwell, Bridgers, Fitzpatrick & Benjamin LLC
                   3100 Centennial Tower
                   101 Marietta Street
                   Atlanta, Georgia 30303
                   charlesbridgers@dcbflegal.com
                   kevin.fitzpatrick@dcbflegal.com

                   Attorneys for Defendants

       This 20th day of November, 2019.


                             By: /s/ Christopher E. Parker
                                 Christopher E. Parker
                                 Georgia Bar No. 562152




                                          25

18303851v6
